Title: To George Washington from Benjamin Lincoln, 3 March 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            War Office March 3d 1783
                        
                        Since closing my letter of the first I have been honored with the Receipt of your public letter of the 24 and
                            your private one of the 26 Ultimo.
                        The Clothier General informs me that the Shirts your Excellency may depend on—I am sorry that I cannot give
                            you the same Assurance respecting the Woollen Overalls—Mr Moylan informs me that he has applied to Mr Morris for the Money
                            to supply the Cloth for them but is not encouraged by Mr Morris to hope for a Supply. I will urge the matter on him by
                            representing not only the necessity but the oeconomy of the measure.
                        I wish your Excellency & aid that you would write on the subject—this I know should not lie on you nor ought I
                            to be under the necessity to ask twice for any supply—but such is the state of our finances that these things cannot be
                            avoided—we can now obtain those Articles only for which we are under the greatest necessity.
                        I have the pleasure to enclose a general abstract of the most material Stores now on hand. And have the honor
                            to be with the highest esteem your Excellencys most Obedient servant
                        
                            B. Lincoln
                        
                    